923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Frank J. MARTIN, Jr., Esq., et al.v.A. Gilmore FLUES, Esq., et al.George S. Leonard, Appellant.
No. 88-7169.
United States Court of Appeals, District of Columbia Circuit.
Nov. 13, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the court's order to show cause filed August 31, 1990, the response thereto and the reply, it is


2
ORDERED that the order to show cause be discharged.  It is


3
FURTHER ORDERED that the district court's order filed July 1, 1988, be summarily affirmed.  Appellant has failed to show that the district court abused its discretion in barring the relitigation of the disposition of certain royalties previously adjudicated in the District of Columbia Superior Court in Leonard v. Clammer, et al., C.A. No. 5784-80 (D.C.Sup.Ct. Aug. 5, 1987), aff'd, No. 88-780 (D.C. March 30, 1990).    See Parklane Hosiery Co. v. Shore, 439 U.S. 322 (1979);  Jack Faucett Assoc. v. American Tel. & Tel., 744 F.2d 118, 125 (D.C.Cir.1984).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for review.